NOYES, Circuit Judge
(after stating the facts as above). The article in question is a “strip” of glass. It is “a narrow piece comparatively long.” Standard Dictionary. While not so ground that any *737sides in themselves form a prism, yet one side is so ground that prismatic forms are produced upon it. The strip of glass, though not a prism, fulfills the functions of one. That is its essential feature. As, then, this article is a strip of glass ground so as to. constitute a prism and possesses optical properties, we think that it is mofe specifically described in paragraph 310, which is among the paragraphs relating to glass articles possessing such properties, than it is in paragraph" 100, which would include it only because it is ground glass.
The decision of the Circuit Court is affirmed.